Citation Nr: 0636532	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-08 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran has recognized active service with the 
United States Armed Forces, other than from December 27, 
1942, to April 26, 1946.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had verified active service with the United 
States (U.S.) Armed Forces from December 27, 1942, to April 
26, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, that determined that the 
veteran's only active military service with the U.S. Armed 
Forces was from December 27, 1942, to April 26, 1946.  The 
veteran appealed this decision.

The Board most recently remanded the matter to the RO via the 
Appeals Management Center (AMC) in January 2006 for the 
purpose of curing specified due process deficiencies.  The 
matter was returned to the Board in September 2006.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran's representative in October 
2006.  Taking into consideration the veteran's advanced age, 
his motion for advancement on the docket was granted.  See 38 
C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The National Personnel Records Center (NPRC) has only 
certified the veteran's service with the Philippine 
Recognized Guerillas from December 27, 1942 to June 20, 1945, 
and with the regular Philippine Army from June 21, 1945 to 
April 26, 1946.  




CONCLUSION OF LAW

The criteria for recognition of additional active military 
service, other than service with the U.S. Armed Forces from 
December 27, 1942, to April 26, 1946, have not been met.  38 
U.S.C.A. §§ 107, 501 (West 2002); 38 C.F.R. §§ 3.40, 3.41, 
3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under 38 U.S.C.A. § 5103(a), VA is not required to provide 
notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  Similarly, under 38 U.S.C.A. § 5103A, VA is 
not required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-04.  In this case, the facts about the nature 
and periods of the veteran's service are undisputed.  
Accordingly, VA's duty to notify and assist does not extend 
to that claim.

Nevertheless, the Board observes that the veteran was 
furnished notice in February 2006 as to what VA considers to 
be acceptable evidence of qualifying service.  The notice 
also informed him that the notarized form from the Philippine 
Army was inadequate for the purpose of establishing qualified 
service.  The notice included citations to the relevant 
regulations pertaining to the veteran's claim.  Further, the 
record shows that a detailed search through the service 
department to determine the veteran's periods of active 
service has been conducting using all variations of the 
veteran's name.

Analysis

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the Armed Forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2006).  However, such service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203 (2006).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).    

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203(c).  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the United States Court 
of Appeals for Veterans Claims (Court) has held that a 
service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

In October 2000, the veteran filed a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  He 
indicated that he had active service with the U.S. Armed 
Forces from October 17, 1941 to April 26, 1946.  He attached 
copies of a World War II medal and Atlantic Pacific Campaign 
medal, an Affidavit for Philippine Army Personnel, and 
discharge orders from the Army of the Philippines.  The 
documents indicate that the veteran entered into active with 
U.S. Armed Forces on November 21, 1941, and that he was 
discharged from service on April 3, 1946.  The affidavit 
shows that the veteran was initially assigned to the Company 
A, 101st Engineer Battalion, 101st Division and was later 
transferred/reassigned to E Company, 110th Infantry 
(Guerilla).  The veteran also submitted an affidavit from 
T.R.R. in support of his claim.  Dated in March 2001, T.T.R. 
stated that he served with the veteran in the U.S. Armed 
Forces between 1941 and 1942.  The veteran has not submitted 
a DD Form 214, a Certification of Release or Discharge from 
Active Duty, or an original Certificate of Discharge in 
accordance with 38 C.F.R. § 3.203(a)(1). 

In February 2001, the service department reported that the 
veteran had active service with the Philippine Recognized 
Guerillas from December 27, 1942 to June 20, 1945, and with 
the regular Philippine Army from June 21, 1945 to April 26, 
1946.  No other periods of service were recognized.  In June 
2005, VA asked that a search be conducted using alternate 
spellings of the veteran's name and additional service 
numbers.  The service department (NPRC) reported in July 2005 
that the search had been completed, and that "no change" 
was warranted from the prior certification.  These 
verifications/certifications are binding on VA such that VA 
has no authority to change or amend the finding.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  Moreover, there has been 
no new evidence presented since the July 2005 service 
department search which is different from the evidence 
already considered, that would warrant a request for 
recertification.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994).

The veteran's claim for recognition of additional active 
military service therefore must be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

Recognition of additional periods of active military service, 
other than with the U.S. Armed Forces from December 27, 1942, 
to April 26, 1946, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


